UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4200
JERRY SLATER,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                            (CR-99-219)

                      Submitted: August 26, 2002

                      Decided: September 26, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Federal Public Defender, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Lisa
A. Green, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SLATER
                               OPINION

PER CURIAM:

   Jerry Slater appeals the district court’s revocation of his term of
probation and sentencing him to twenty months in prison. Slater’s
attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738, 744 (1967), stating that he was not aware of any meritorious
issues for appeal, but raising three issues: (1) the district court abused
its discretion by revoking Slater’s probation and sentencing him to
twenty months’ imprisonment; (2) the district court committed plain
error by not specifying the schedule of restitution payments in its
order; and (3) the district court committed plain error by failing to
give explicit notice of Slater’s right to be represented by counsel at
his revocation hearing. Slater has also filed a pro se supplemental
brief alleging the district court erred in sentencing him and challeng-
ing the legality of his original indictment. Finding no error, we affirm.

   Upon finding a probation violation, the district court may revoke
probation and resentence the defendant to any sentence within the
statutory maximum for the original offense. 18 U.S.C. § 3565(a)
(2000); United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).
The uncontroverted evidence established that Slater violated several
conditions of his probation. Because the district court imposed a sen-
tence within the five-year maximum for Slater’s original offense, it
did not abuse its discretion in revoking his probation and sentencing
him to twenty months’ imprisonment.

   Next, Slater argues the district court erred in failing to specify the
schedule in which restitution should be paid in its restitution order.
We conclude the district court’s oral restitution order in conjunction
with both written judgments of conviction meets the requirements set
out in 18 U.S.C. § 3664(f) (2000) and the guidelines set forth by this
Court in United States v. Miller, 77 F.3d 71 (4th Cir. 1996). There-
fore, Slater’s argument is meritless.

   Counsel also asserts that the district court "conceivably erred" by
failing to advise Slater of his right to counsel, in violation of Fed. R.
Crim. P. 32.1(a)(2). However, Slater was represented by court-
appointed counsel at his revocation hearing and, therefore, any error
                       UNITED STATES v. SLATER                         3
in failing to advise him in accordance with Rule 32.1(a)(2) was harm-
less.

   Finally, Slater’s pro se supplemental brief raises several issues
challenging the legality of his original indictment and his sentence.
Slater’s original judgment and conviction was entered in April 2000
based upon his guilty plea pursuant to a written plea agreement. He
did not appeal either his conviction or sentence. He has therefore
waived appellate review of these claims.

   As required by Anders, we have reviewed the record and conclude
that there are no meritorious issues for appeal. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED